Citation Nr: 1734658	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher rating for tear medial meniscus, left knee with osteoarthritis status post total knee replacement rated as 10 percent prior to June 14, 2011, 100 percent from June 14, 2011, and 60 percent from August 1, 2012.  

2.  Entitlement to a higher rating for status post rotator cuff tear/repair with ankylosis and degenerative changes, left shoulder, rated as 20 percent.  

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left knee disability.  

4.  Entitlement to service connection for neck disability.

5.  Entitlement to service connection for right hip disability, claimed as secondary to service-connected left knee disability.  

6.  Entitlement to service connection for left hip disability, claimed as secondary to service-connected left knee disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability, claimed as secondary to service-connected left knee disability.  

8.  Entitlement to service connection for right knee disability, claimed as secondary to service-connected left knee disability.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to service connection for bladder disability.  

12.  Entitlement to service connection for benign prostatic hypertrophy.

13.  Entitlement to service connection for headaches.  

14.  Entitlement to service connection for acquired psychiatric disability, claimed as depression and anxiety.  

15.  Entitlement to service connection for hearing loss.  

16.  Entitlement to service connection for kidney disability. 

17.  Entitlement to service connection for right shoulder disability.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

19.  Entitlement to specially adapted housing.  

20.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1976 to February 1977, and active duty from March 1979 to September 1980, July 1987 to July 1989, and December 1990 to May 1991.  The Veteran also served with the Mississippi Army National Guard and the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2010 (left knee, right knee, TDIU), August 2013 (left hip disability), November 2014 (acquired psychiatric disability, lumbar spine disability, headaches, tinnitus, sleep apnea), July 2015 (bladder disability, right hip disability), November 2015 (neck, left shoulder), June 2016 (specially adapted housing and special home adaptation), and July 2016 (benign prostatic hypertrophy) by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issue of entitlement to a TDIU was raised in connection with the Veteran's claim for a higher rating for service-connected left knee disability, and was initially denied by the December 2010 rating decision.  The Veteran appealed the December 2010 rating decision concerning the denial for a higher rating for left knee disability and the denial for service connection for right knee disability.  While the Veteran did not specifically disagree with the denial of entitlement to a TDIU in the December 2010 rating decision, the Board finds that the issue is on appeal from the December 2010 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Agency of Original Jurisdiction (AOJ) issued a "provisional decision" in May 2013, in part, concerning the issues of service connection for lumbar spine disability and left hip condition.  The notice letter to this provisional rating decision notified the Veteran that if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows:  'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  Thereafter, a rating decision was issued in August 2013 and denied the claim for service connection for left hip disability, which was appealed by the Veteran.  A rating decision was also issued in November 2014, noting the finalization of the May 2013 provisional decision, and, in part, denied service connection for lumbar spine disability.  In March 2015, within one year of notification of the November 2014 rating decision, VA received a request for service connection for lumbar spine disability, which is construed as a notice of disagreement with the November 2014 rating decision.  Therefore, the August 2013 rating decision is the rating decision on appeal concerning the denial of service connection for left hip disability and the November 2014 rating decision is the rating decision on appeal concerning the claim for service connection for lumbar spine disability.  The Board recognizes that the AOJ characterized the issue as whether new and material evidence had been received to reopen a claim for entitlement to service connection for lumbar spine disability.  However, the May 2013 rating decision was provisional and not final and the November 2014 rating decision was appealed by the Veteran.  Thus, the issue is characterized as shown on the title page of this decision.

The November 2014 rating decision also granted service connection for status post rotator cuff tear/repair of the left shoulder, and denied service connection for depression, headaches, tinnitus, hearing loss, sleep apnea, insomnia, kidney disability, meralgia paresthetica, right shoulder, dental condition, vision problems, and TDIU.  In March 2015, within one-year of notification of the November 2014 rating decision, the AOJ received correspondence from the Veteran, in which he claimed service connection for bilateral knee condition (already on appeal), bilateral hip condition (left hip already on appeal), back condition (already on appeal), headaches, sleep apnea, hearing loss, tinnitus, kidney disability, and depression and anxiety.  The AOJ issued a decision in July 2015 and denied the claims for service connection for bladder condition, right hip condition, anxiety, hearing loss, tinnitus, depression, sleep apnea, headaches and lumbar spine disability.  However, the Board finds that the Veteran's March 2015 correspondence constitutes a notice of disagreement with the November 2014 rating decision concerning the claims for service connection for depression (now characterized as acquired psychiatric disability), headaches, sleep apnea, tinnitus, kidney disability and hearing loss.  Thus, the November 2014 decision is the rating decision on appeal concerning the claims for service connection for acquired psychiatric disability, headaches, sleep apnea, and tinnitus.  In addition, as the March 2015 correspondence expressed disagreement with the denied claims for service connection for hearing loss and kidney disability by the November 2014 rating decision, the Board finds that the issues of service connection for hearing loss and kidney disability are in appellate status and a Statement of the Case must be issued.  

Concerning the claim for service connection for right shoulder disability, the August 2015 claim for service connection for a right shoulder disability was received by VA within one year of notification of the November 2014 rating decision.  Remand is required to issue a Statement of the Case.  

In October 2016, VA received correspondence from the Veteran, in which he requested an earlier effective date for the award of service connection for left shoulder disability.  However, such correspondence was received by VA more than one year after notification of the November 2014 rating decision, which granted service connection for left shoulder disability, assigning the initial rating and effective date.  In November 2016, the Veteran was notified by VA that the notice of disagreement was not timely and provided notice of his appellate rights, including the right to disagree with the timeliness determination.  The issue has not been appealed by the Veteran at this time.  

The issues of entitlement to a higher rating for status post rotator cuff tear/repair with ankylosis and degenerative changes, left shoulder, rated as 20 percent, service connection for lumbar spine disability, to include as secondary to service-connected left knee disability, service connection for neck disability, service connection for right hip disability, claimed as secondary to service-connected left knee disability, service connection for left hip disability, claimed as secondary to service-connected left knee disability, service connection for right knee disability, claimed as secondary to service-connected left knee disability, service connection for tinnitus, service connection for sleep apnea, service connection for bladder disability, service connection for benign prostatic hypertrophy, service connection for headaches, service connection for acquired psychiatric disability, claimed as depression and anxiety, service connection for hearing loss, service connection for kidney disability, service connection for right shoulder disability, entitlement to a TDIU, entitlement to specially adapted housing, and entitlement to special home adaptation grant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 14, 2011, the clinical findings show complaints of pain and limited range of motion of the left knee, but not flexion limited to 45 degrees or less or extension limited to 5 degrees or more.  There is no clinical evidence of instability.

2.  From August 1, 2012, the Veteran is in receipt of the maximum disability rating under Diagnostic Code 5055 for chronic residuals of arthroplasty of the left knee in the form of severe painful motion and weakness.    

3.  A June 2006 rating decision denied the claim for entitlement to service connection for right knee condition; no new and material evidence was received within the one year period to appeal the decision, and a notice of disagreement was not received with respect to the denial of entitlement to service connection for right knee condition.

4.  Evidence received since the June 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for right knee condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher rating for tear medial meniscus, left knee with osteoarthritis status post total knee replacement rated as 10 percent prior to June 14, 2011, 100 percent from June 14, 2011, and 60 percent from August 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2016).

2.  The June 2006 rating decision, which, in part, denied entitlement to service connection for right knee condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2016).

3.  New and material evidence having been received; the claim for entitlement to service connection for right knee condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability Ratings- In General

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Higher Rating for Left Knee disability

Prior to June 14, 2011, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Codes 5010-5260.  

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees. A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

An April 22 2010 magnetic resonance imaging (MRI) report revealed a slight medial meniscus tear in the left knee.  A June 2010 report showed flexion limited to 95 degrees and full extension to 0 degrees.  There was no medial or lateral instability.  A July 2010 VA medical examination shows that the Veteran had flare-ups that required him to stay off his knee completely.  The Veteran presented to the examination with a limp giving to the left leg.  There was tenderness to medial joint space and there was a moderate amount of swelling.  Range of motion testing showed 95 degrees of flexion with pain evidenced by grimacing and resistance.  The knee exhibited full extension but he had pain.  

The Board finds that the Veteran's left knee disability does not warrant a rating in excess of 10 percent prior to June 14, 2011.  In this respect, the Veteran's leg flexion was not limited to 45 degrees, the criteria for a noncompensable rating.  See Diagnostic Code 5260.  

The Board considered a separate/higher rating under Diagnostic Code 5260; however, there is no evidence of leg extension limited to 10 degrees, to warrant a compensable rating prior to June 14, 2011.  See Diagnostic Code 5260.  

The Board also considered whether higher and/or separate ratings would be warranted for the left knee disability on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Again, prior to June 14, 2011, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 10 percent for the knee under Diagnostic Code 5260 and/or a separate compensable/higher rating under Diagnostic Code 5261.  The July 2010 VA examiner indicated that range of motion was 0 - 95 degrees of flexion, both initially as well as repetitively.  Further, the examiner stated that concerning the issue of Deluca, the Veteran would have decreased range of motion increased pain and decreased function during flare-ups.  This however could not be quantitated on the date of exam without speculation.  

The Board also considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application. 

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The clinical findings do not show that the Veteran experienced instability in the left knee so as to warrant a separate or higher rating under Diagnostic Code 5257 prior to June 14, 2011.  The Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  Despite the use of a brace, the July 2010 VA medical examination report shows that the Veteran's left knee was stable on physical examination.  Therefore, the clinical findings do not show instability of the left knee to warrant higher or separate rating under Diagnostic Code 5257.  Also, the clinical findings do not reflect recurrent subluxation and a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.

Concerning Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The medical treatment records show that the Veteran complains of locking of the right knee.  However, the medical treatment records and VA medical examination reports do not show any findings of dislocated cartilage.  In fact, the April 2011 private medical treatment record shows that the Veteran reported locking, catching, and giving way, but stated that the X-rays did not show subluxation or dislocation.  Diagnostic Code 5258 is not for application. 

The evidence does not reflect findings of malunion or nonunion of the tibia or fibula.  Diagnostic Code 5262 is not for application. 

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

Concerning the presence of scars, there is no indication of painful or unstable scars or scars that measure the area requirements that would warrant a separate compensable rating.  38 C.F.R. § 4.118. 

The Board acknowledges the Veteran's assertions that his left knee disability warrants higher and/or separate ratings.  The Board considered the Veteran's reported symptoms in conjunction with the clinical findings of record and determines that higher and/or separate ratings for the left knee disability are not warranted.

Next, the Veteran's left knee was rated as 100 percent disabling under Diagnostic Code 5055 from June 14, 2011 to July 31, 2012.  Thereafter, on August 1, 2012, a 60 percent rating was assigned pursuant to Diagnostic Code 5055. 

Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability should be rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibula and fibula.  The minimum rating available under Diagnostic Code 5055 is a 30 percent rating.

The Veteran has been assigned a 60 percent rating for his left knee disability from August 1, 2012.  Under the diagnostic codes pertaining to the knee and leg, a 60 percent rating is the maximum disability rating available.  Further, concerning the assignment of a separate rating for manifestations of the knee, not contemplated by Diagnostic Code 5055, the "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended. Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  Thus, a separate rating under any other diagnostic code pertaining to the knee would violate the amputation rule.  

In sum, there is no identifiable period prior to June 14, 2011 that would warrant a rating in excess of 10 percent for the Veteran's left knee disability or a period from August 1, 2012 that would warrant a rating in excess of 60 percent.  Staged ratings are not appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  In light of the above, a preponderance of the evidence is against the claim for an increased rating for left knee disability.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other considerations

Finally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Legal Criteria and Analysis- New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Historically, a June 2006 rating decision denied entitlement to service connection for right knee condition.  New and material evidence was not received prior to expiration of the period to appeal and the Veteran did not file a notice of disagreement.  The June 2006 rating decision is final with respect to the denial of entitlement to service connection for right knee condition.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The June 2006 rating decision denied the issue for entitlement to service connection for right knee condition.  The decision noted that the service medical records showed strain ligaments of the right patella, but there was no evidence of a chronic right knee condition.   

Evidence received since the June 2006 rating decision includes the Veteran's statements, VA medical treatment records, and VA examination reports.  The VA medical treatment records show that the Veteran has a current right knee disability.  The evidence is "new" because it was not of record at the time of the final June 2006 rating decision.  The evidence is "material" because the evidence goes to an element missing in the last final denial - a current disability.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that new and material evidence has been received with respect to the claim for entitlement to service connection for right knee condition and the claim is reopened.


ORDER

Entitlement to a higher rating for tear medial meniscus, left knee with osteoarthritis status post total knee replacement rated as 10 percent prior to June 14, 2011, 100 percent from June 14, 2011, and 60 percent from August 1, 2012, is denied.

New and material evidence having been received, the claim for entitlement to service connection for right knee condition is reopened.


REMAND

As noted in the Introduction, the November 2014 rating decision, in pertinent part, denied service connection for hearing loss, kidney disability, and right shoulder disability.  The Veteran filed a timely notice of disagreement in March 2015 concerning the claims for service connection for hearing loss and kidney disability and a timely notice of disagreement in August 2015 with respect to the claim for service connection for right shoulder disability.  A remand is necessary to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

With respect to the claim for a higher rating for left shoulder disability, the Board finds that a new VA medical examination is required.  The last VA medical examination was provided in October 2015.  The VA examination report included range of motion findings.  However, the examiner indicated that the Veteran did not move well actively, but that the examiner was able to "move the shoulder passively to the recorded ROM."  Thus, it appears that the recorded range-of-motion findings only address passive motion, not active motion, as required by VA regulations.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  In this respect, active range of motion testing results are likely more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  In light of the examiner's statements, the Board finds that a new VA medical examination is required.

Next, review of the record indicates the Veteran had additional service in the Army Reserve and Mississippi Army National Guard following his separation from active service in May 1991.  While the AOJ made efforts to obtain the Mississippi Army National Guard records, including a letter to the Adjutant General, the record is not clear as to whether complete service treatment records and personnel records were received in response to the request.  In addition, the Board has been unable to locate a National Guard Bureau Report of Separation and Record of Service (NGB Form 22).  The record contains a retirement points summary; however, the AOJ has not otherwise attempted to verify periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). Remand is warranted to make a request for all Reserve/National Guard service treatment records and service personnel records and for the AOJ to undertake any development necessary to verify the dates of any periods of ACDUTRA or INACDUTRA.

In addition, the Board finds that new VA opinions are required concerning the etiology of the claimed lumbar spine disability, right and left hip disabilities, right knee disability, and psychiatric disability.  

The issues of entitlement to TDIU, entitlement to specially adapted housing, and entitlement to special home adaptation grant are inextricably intertwined with the remanded claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board must defer adjudication of the issues.  

Concerning the issue of entitlement to TDIU, the Board recognizes the submission of evidence from a private physician as to the Veteran's ability to work. While the Board recognizes the probative value of such evidence, at this time, the evidence is not sufficient to warrant a grant of entitlement to a TDIU. The Board finds that a VA opinion is required concerning the degree of functional impairment of his service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation.  In requesting such an opinion, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354   (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that an opinion as to the functional impact of his service-connected disabilities on employment would be useful to the Board in adjudicating the issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the November 2014 rating decision regarding the claims for service connection for hearing loss, kidney disability, and right shoulder.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal regarding any issue(s), return the issue(s) to the Board for review.

2.  Send the Veteran a new notice letter concerning his claim for entitlement to a TDIU, including whether he is still working.  

3.  Request all Reserve/National Guard service treatment records and service personnel records and associate them with the claims file.  All efforts to obtain the records must be documented in the record and the Veteran informed and asked to submit any Reserve/National Guard records in his possession.  

4.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify any period of ACDUTRA or INACDUTRA. All records and/or responses received should be associated with the claims file.

5.  The Veteran must be provided a new VA medical examination for his left shoulder disability.  The claims file must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner must address all manifestations of the Veteran's left shoulder disability, to include:

a.  Record the results of range-of-motion testing for pain on BOTH active and passive motion AND on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant, he or she should explain why that is so.

b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up. The examiner should indicate any additional functional impairment or loss in degrees, if possible.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

 Rationale must be provided for all opinion rendered.

6.  Obtain a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of any lumbar spine disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disability is caused by or otherwise related to active service.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lumbar spine disability is proximately due to or aggravated by the Veteran's service-connected left knee disability.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disability

Rationale must be provided for any opinion reached.  The examiner must discuss the positive medical opinion dated in March 2017 and the Veteran's statement that the leg length discrepancy caused by the left knee replacement caused additional low back pain.    

7.  Obtain a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of any left hip disability, right hip disability, and right knee disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left hip disability is proximately due to or aggravated by the Veteran's service-connected left knee disability.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right hip disability is proximately due to or aggravated by the Veteran's service-connected left knee disability.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability was caused by or otherwise related to active service.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability is proximately due to or aggravated by the Veteran's service-connected left knee disability.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disability

Rationale must be provided for any opinion reached.  

8.  Obtain a VA addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of any psychiatric disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability is proximately due to or aggravated by the Veteran's service-connected disabilities.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disability

Rationale must be provided for any opinion reached.  

9.  Following readjudication of the remanded issues, forward the claims file to a suitably qualified VA examiner concerning the claim of entitlement to a TDIU.  The claims file must be made available for review and the examiner must note that the claims file was reviewed. 

Following a review of the claims file, the examiner is asked to opine as to the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work, consistent with his educational and occupational experience.  

Rationale must be provided for any opinion reached.

10.  After the above development has been completed, readjudicate the issues on appeal.  If the AOJ determines that the Veteran was unemployable at any time during the appeal period AND the schedular criteria of 38 C.F.R. § 4.16 (a) are not met at any point during the appeal period (note that the issue is on appeal from the December 2010 rating decision and June 2010 informal claim), forward the TDIU claim to the Director of Compensation Service for extra-schedular consideration.  Provide a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


